Exhibit 10.109

 

EIGHTH AMENDMENT

 

This EIGHTH AMENDMENT dated as of November 9, 2010 (this “Eighth Amendment”), is
between RB International Finance (USA) LLC (formerly known as RZB Finance LLC)
(the “Lender”) and Regional Enterprises, Inc., a Virginia corporation (as
successor by assumption of obligations to Rio Vista Energy Partners L.P., the
“Borrower”).

 

WITNESSETH:

 

WHEREAS, Lender and the Borrower are parties to the Loan Agreement dated as of
July 26, 2007 (as amended, supplemented or otherwise modified from time to time
prior to the date hereof, the “Loan Agreement”; capitalized terms used herein
having the meanings given thereto in the Loan Agreement unless otherwise defined
herein);

 

WHEREAS, the Borrower has requested the Lender to agree to certain amendments to
the Loan Agreement; and 

 

WHEREAS, the Lender is willing to agree to such amendments, subject to the terms
and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

Section 1. Amendments.

 

Subsection 7.1(F)(i) of the Loan Agreement is hereby amended and restated in its
entirety, effective on the Effective Date referred to in Section 2 hereof, as
follows:

 

1

 

  

“(i) (v) RVEP ceases to own and control directly 100% of the capital stock of
the Borrower, (w) Rio Vista GP, LLC ceases to be the sole general partner of
RVEP, (x) POC, Central Energy, LP, a Delaware limited partnership (“CE LP”) or
Central Energy, LLC, a Delaware limited liability company (“CE LLC”) ceases to
own and control directly or indirectly, at least 51% of the membership interests
of Rio Vista GP, LLC, (y) Carter R. Montgomery and Imad Anbouba cease to own and
control at least 100% of the membership interests of CE LLC, the sole general
partner of CE LP or (z) CE LLC ceases to be the sole general partner of CE LP;
or”

 

Section 2.          Effectiveness.

 

This Eighth Amendment shall become effective on the date (the “Effective Date”)
on which Lender shall have received:

 

(a)           this Eighth Amendment duly executed by the Borrower and the
Lender;

  

(b)          a Consent, duly executed by RVEP, substantially in the form of
Exhibit A hereto;

  

(c)          (i)  payment of all of Lender’s out of pocket costs and expenses;

 

(ii)         payment to the Lender of all accrued and unpaid interest and fees
owing under the Loan Agreement immediately prior to giving effect to this Eighth
Amendment; and

 

(iii)        payment to the Lender of a non-refundable amendment fee in the
amount of $5,000 in cash; and

 

(d)          such corporate, partnership or other authorization documents of
RVEP and the Borrower, as required by Lender.

 

2

 

  

Section 3.          Effect of Amendment; Ratification; Representations; etc.

 

(a)          On and after the date hereof, when counterparts of this Eighth
Amendment shall have been executed by all parties hereto,  this Eighth Amendment
shall be a part of the Loan Agreement,  all references to the Loan Agreement in
the Loan Agreement and the other Loan Documents shall be deemed to refer to the
Loan Agreement as amended by this Eighth Amendment, and the term “this
Agreement”, and the words “hereof”, “herein”, “hereunder” and words of similar
import, as used in the Loan Agreement, shall mean the Loan Agreement as amended
hereby.

 

(b)          Except as expressly set forth herein, this Eighth Amendment shall
not constitute an amendment, waiver or consent with respect to any provision of
the Loan Agreement, as amended hereby, and the Loan Agreement, as amended
hereby, is hereby ratified, approved and confirmed in all respects.

 

(c)          In order to induce Lender to enter into this Eighth Amendment, the
Borrower represents and warrants to Lender that before and after giving effect
to the execution and delivery of this Eighth Amendment:

 

(i)          the representations and warranties of the Borrower set forth in the
Loan Agreement (other than Section 4.17, to the extent of the exception in
clause (ii) below) and in the other Loan Documents are true and correct as if
made on the date hereof; and

 

(ii)         no Default or Event of Default has occurred and is continuing,
except for the Events of Default that have occurred and are continuing as a
result of the failure by the Borrower to deliver to the Lender on or prior to
(x) September 30, 2010, the annual audited financial statements for the Fiscal
Year ended December 31, 2009, required to be delivered pursuant to Section
5.1(A) of the Credit Agreement and (y) the date that was 30 days after the month
ended September 30, 2010, the monthly financial statements for such month,
required to be delivered pursuant to Section 5.1(J) of the Credit Agreement.

 

(d)          The Borrower hereby represents and warrants to Lender that:

 

3

 

  

(i)          as of the date hereof (before giving effect to the principal
payment required under Section 2(c)(iii) above), the principal amount
outstanding of the Loan is $3,470,000;

 

(ii)         interest and fees have accrued thereon as provided in the Loan
Agreement; and

 

(iii)          the obligation of the Borrower to repay the Loan and the other
Obligations, together with all interest and fees accrued thereon, is absolute
and unconditional, and there exists no right of set off or recoupment,
counterclaim or defense of any nature whatsoever to the payment of the
Obligations.

 

(e)          The Borrower hereby agrees and acknowledges that in accordance with
Section 1(g) of the Third Amendment to Loan Agreement dated as of January 27,
2009 between the Borrower and the Lender, notwithstanding anything to the
contrary contained in the Loan Agreement or any of the other Loan Documents, no
Loans shall be LIBOR Loans and Loans shall not be converted into LIBOR Loans
under any circumstances.

 

(f)          This Eighth Amendment is a Loan Document.

 

4

 

  

Section 4.          Release; Covenant not to Sue.

 

(a)          EACH OF THE BORROWER AND RVEP (IN ITS OWN RIGHT AND ON BEHALF OF
ITS OFFICERS, EMPLOYEES, INDEPENDENT CONTRACTORS, ATTORNEYS AND AGENTS) HEREBY
REPRESENTS, ACKNOWLEDGES AND AGREES THAT IT DOES NOT HAVE ANY DEFENSES,
COUNTERCLAIMS, OFFSETS, CROSS-COMPLAINTS, CLAIMS OR DEMANDS OF ANY KIND OR
NATURE WHATSOEVER INCLUDING, WITHOUT LIMITATION, ANY SUCH DEFENSES,
COUNTERCLAIMS, OFFSETS, CROSS-COMPLAINTS, CLAIMS OR DEMANDS THAT CAN BE ASSERTED
(I) TO REDUCE OR ELIMINATE ALL OR ANY PART OF THE OBLIGATIONS OR (II) TO SEEK
AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM THE LENDER OR ANY OF
ITS PREDECESSORS, SUCCESSORS AND ASSIGNS, OFFICERS, EMPLOYEES, INDEPENDENT
CONTRACTORS, ATTORNEYS AND AGENTS (COLLECTIVELY WITH THE LENDER, THE "“RELEASED
PARTIES”). EACH OF THE BORROWER AND RVEP HEREBY UNCONDITIONALLY AND IRREVOCABLY,
VOLUNTARILY AND KNOWINGLY WAIVES, REMISES, ACQUITS, AND FULLY AND FOREVER
RELEASES AND DISCHARGES THE RELEASED PARTIES FROM ALL POSSIBLE CLAIMS, DEMANDS,
ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, OR EXPENSES, AND LIABILITIES
WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR
UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING
IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS EIGHTH AMENDMENT IS EXECUTED,
WHICH THE BORROWER OR RVEP MAY NOW OR HEREAFTER HAVE AGAINST ANY OF THE RELEASED
PARTIES (COLLECTIVELY, THE “RELEASED CLAIMS”) AND IRRESPECTIVE OF WHETHER ANY
SUCH RELEASED CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR
REGULATIONS, OR OTHERWISE, INCLUDING, WITHOUT LIMITATION, THE EXERCISE OF ANY
RIGHTS AND REMEDIES UNDER THE LOAN AGREEMENT OR OTHER LOAN DOCUMENTS, AND
NEGOTIATION AND EXECUTION OF THIS EIGHTH AMENDMENT.

 

(b)          EACH OF THE BORROWER AND RVEP AGREES NEVER TO COMMENCE, VOLUNTARILY
AID IN ANY WAY, FOMENT, PROSECUTE OR CAUSE TO BE COMMENCED OR PROSECUTED AGAINST
ANY OF THE RELEASED PARTIES ANY ACTION OR OTHER PROCEEDING BASED UPON ANY OF THE
RELEASED CLAIMS WHICH MAY HAVE ARISEN AT ANY TIME ON OR PRIOR TO THE DATE OF
THIS EIGHTH AMENDMENT AND WERE IN ANY MANNER RELATED TO ANY OF THE LOAN
DOCUMENTS.

 

Section 5.          New York Law.

 

This Eighth Amendment shall be construed in accordance with and governed by the
laws of the State of New York, without regard to New York conflicts of laws
principles.

 

Section 6.          Severability.

 

If any provision hereof is invalid and unenforceable in any jurisdiction, then,
to the fullest extent permitted by law, (i) the other provisions hereof shall
remain in full force and effect in such jurisdiction and shall be liberally
construed in order to carry out the intentions of the parties hereto as nearly
as may be possible, and (ii) the invalidity or unenforceability of any provision
hereof in any jurisdiction shall not affect the validity or enforceability of
such provision in any other jurisdiction.

 

5

 

  

Section 7.          Counterparts.

 

This Eighth Amendment may be executed by the parties hereto individually or in
any combination, in one or more counterparts, each of which shall be an original
and all of which shall together constitute one and the same agreement.
Signatures of the parties may appear on separate counterparts.

 

6

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Eighth Amendment to be
duly executed as of the day and year first above written.

 

REGIONAL ENTERPRISES, INC.   RB International Finance (USA) LLC (formerly known
as RZB Finance LLC)       By:     By:     Name: Ian Bothwell     Name:   Title:
    Title:           By:         Name:       Title:

 

7

 

 

EXHIBIT A

 

CONSENT

 

The undersigned refers to the Loan Agreement dated as of July 26, 2007 (as
amended, supplemented or otherwise modified from time to time, the “Loan
Agreement”) between Regional Enterprises, Inc. (as successor by assumption of
obligations to Rio Vista Energy Partners L.P. (“RVEP”), the “Borrower”) and RB
International Finance (USA) LLC (formerly known as RZB Finance LLC) (the
“Lender”). Terms used but not defined herein have the meanings given to them in
the Loan Agreement.

 

The undersigned has executed one or more Loan Documents to which it remains a
party, including, without limitation, (i) the Pledge Agreement dated as of July
26, 2007 between RVEP and the Lender (as amended, supplemented or otherwise
modified from time to time, the “Pledge Agreement”) and (ii) the Agreement of
Subordination and Assignment dated June 15, 2009 between the Borrower and RVEP
(as amended, supplemented or otherwise modified from time to time, the
“Subordination Agreement”). In order to induce the Lender to enter into the
Eighth Amendment dated as of November 9, 2010 (the “Eighth Amendment”), the
undersigned hereby consents to the Eighth Amendment (including, without
limitation, the terms of Section 7 thereof), ratifies each Loan Document to
which it is a party (including, without limitation, the Pledge Agreement and the
Subordination Agreement) and confirms that all of its obligations under such
Loan Documents are and shall remain in full force and effect, after giving
effect to the Eighth Amendment, and shall and do apply to the Loan and all other
obligations and liabilities now and at any time hereafter outstanding under the
Loan Agreement.

 

IN WITNESS WHEREOF, the undersigned has caused this Consent to be duly executed.

 

8

 

 

Date: November 9, 2010 

RIO VISTA ENERGY PARTNERS L.P.       By:  Rio Vista GP LLC, its General Partner
      By       Name:  Ian Bothwell     Title:  

 

9

